Citation Nr: 0731394	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  04-26 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from September 1964 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  The RO, in pertinent part, 
continued a 20 percent rating for diabetes mellitus; however, 
a new effective date for the award of service connection (May 
8, 2001) was granted.

The claim was previously before the Board in May 2006 and 
remanded for further development and adjudication.  While the 
issue was previously phrased as entitlement to an initial 
increased evaluation, the Board notes that the appeal arose 
from a claim for an increased rating, and not the initial 
award of service connection.  Thus, the issue is as listed on 
the cover page. 

The matter has been returned to the Board and is now ready 
for appellate disposition.


FINDING OF FACT

The veteran's diabetes mellitus has required insulin and some 
regulation of activities.  It is questionable whether the 
veteran follows a restricted diet.


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent disabling for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.119, Diagnostic Code 
7913 (2007).   




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, the veteran filed his service connection claim 
in August 2002.  In an August 2002 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the original claim for service 
connection for diabetes mellitus, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.  

In a November 2002 rating decision, service connection was 
awarded for diabetes mellitus due to herbicide exposure.  A 
20 percent rating was assigned effective August 2001.  In 
January 2003, the veteran requested an increased rating.  
Thereafter, in January 2003, a VCAA letter was issued to the 
veteran whereby he was notified of the evidence needed to 
substantiate a claim for an increased rating, and the that in 
order to establish entitlement to an increase in service 
connected compensation benefits for the diabetes mellitus, 
the evidence must show that his condition worsened to the 
extent that he met the criteria for the next higher level. 
The claim was readjudicated in June 2003.  The 20 percent 
rating was continued; however, the award of service 
connection was made retroactive to May 2001.  

The matter was previously before the Board in May 2006.  
Among other things, the claim was remanded for further notice 
and development in accordance with the consolidated appeal of 
Dingess/Hartman.   The veteran was notified of the evidence 
necessary to establish a disability rating and effective date 
in May 2006.  The veteran was additionally notified to submit 
any evidence in his possession that pertained to the 
increased rating claim.  An additional request for evidence 
was sent to the veteran in September 2006.  The claim was 
readjudicated in a May 2007 supplemental statement of the 
case (SSOC). The veteran indicated in a July 2007 statement 
that he had no additional evidence to submit in support of 
his claim

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service personnel and medical records, post-service 
private and VA treatment records, and VA examination reports.  

The Board notes that in a September 2007 Informal Hearing 
Presentation, the National Appeals Officer for Paralyzed 
Veterans of America (PVA) requested a remand to the RO in 
order for PVA to file VA Form 646.  While VA Form 646 is not 
of record and Disabled American Veterans erroneously 
submitted a pre-certification in July 2007, the Board finds 
that is not prejudicial to the veteran as he has been 
accorded full representation in all stages of his appeal by 
PVA.  38 C.F.R. § 20.600.  In this regard, in November 2003, 
the veteran's representative submitted VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative.  Attached was argument submitted on behalf of 
the veteran's claim.
PVA prepared the veteran's substantive appeal and submitted 
further arguments.  
As noted previously, the matter was before the Board in May 
2006.  Prior to Board review, PVA submitted an August 2004 
Informal Hearing Presentation.  Finally, PVA had an 
opportunity in September 2007 to submit additional argument 
on behalf of the veteran, but declined in lieu of a request 
for remand.  In light of the favorable decision below, 
further remand is not necessary.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).



Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; the 
veteran's service personnel and medical records; VA 
outpatient treatment records; reports of VA examination; and 
private medical records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

As an initial matter the Board notes that the veteran 
receives separate ratings for coronary artery disease, 
hypertension, and peripheral neuropathy of the lower 
extremities associated with diabetes mellitus.  Thus, any 
symptomatology related to those disorders cannot be 
considered in the assignment of the rating for diabetes 
mellitus.  See 38 C.F.R. § 4.14 (the evaluation of the same 
disability under various diagnoses is to be avoided).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The veteran contends that his service-connected diabetes 
mellitus warrants an initial rating in excess of 20 percent 
disabling as his disease is in poor control and requires the 
use of insulin, restriction of diet, and a regulation of 
activities.  Service connection for diabetes mellitus was 
awarded in a November 2002 rating decision.  The RO assigned 
a 20 percent rating effective August 2001.  In a June 2003 
rating decision, the RO awarded a retroactive award of 
service connection to May 2001.  The 20 percent disabling 
rating was continued.  

The veteran's diabetes mellitus is currently rated as 20 
percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 
7913.  Under this Code, a 20 percent rating is assigned for 
diabetes mellitus requiring insulin and restricted diet, or 
hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119.

A 40 percent rating is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  A 60 percent rating is assigned for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits a diabetic care providers, plus 
complications that would not be compensated if separately 
evaluated.  A 100 percent rating is assigned for diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would not be 
compensated if separately evaluated.  Id.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's diabetes mellitus more closely 
approximates the criteria for a 40 percent rating.  

In this regard, private medical records from Dr. TW and Dr. 
MR show the veteran had non-insulin dependent diabetes 
mellitus between 1999 and 2002.  Upon VA examination in 
October 2002, there was no evidence of diabetic nephropathy.  
His disease was controlled by diet and oral medications.  He 
was not prescribed insulin at that time.  The veteran weighed 
290 pounds.  There were no diabetic changes in the feet.  

The veteran was first placed on insulin in December 2002.  
Treatment notes from Dr. MR show he began Lantus injections 
at that time.  In January 2003, he received diet 
instructions.

Upon VA examination in May 2003, the veteran reported taking 
35 units of insulin at breakfast time and 30 units at 
suppertime, along with oral medications.  He denied 
hospitalization for ketoacidosis or hypoglycemic reaction.  
He reported a small decrease in activities because of burning 
pain in the soles of his feet.  He denied changes in 
sensation in the lower extremities or vision.  He denied 
changes in urination, kidney infection, and urinary tract 
infections.  Neurological examination was normal.  The 
veteran weighed 290 pounds.

A report of VA examination dated in November 2003 reveals the 
veteran weighed 298 pounds.  There was no evidence of deep 
ulceration on the extremities.

VA outpatient treatment records dated between 2003 and 2006 
indicate the veteran was encouraged to diet and exercise.  He 
repeatedly reviewed the pamphlet entitled "Healthy Living," 
which included advice on eating habits and physical activity.  
Examination in January 2003 was negative for diabetic 
retinopathy.  The veteran denied nocturia, urgency or 
polyuria.  The veteran had full range of motion of the 
extremities.  There was no clonus or fasciculations.  
Diabetes was considered severely uncontrolled.

An August 2004 Physician Statement indicates the veteran's 
diabetes mellitus required insulin, restricted diet, and a 
regulation of activities, although the discussion centered 
around the effects of a nonservice connected condition.

Finally, upon VA examination in January 2007, the examiner 
noted the veteran's diabetes has required Insulin, allegedly 
a restricted diet, and some tendency toward regulation of 
activities.  The examiner questioned how closely the veteran 
followed a restricted diet as the veteran had increasingly 
gained weight.  He currently weighed 330 pounds.  He had no 
history of ketoacidosis.  He indicated he was able to manage 
insulin reactions at home without requiring hospitalization 
or treatment by a physician.  There were no open sores on the 
veteran's feet.  He relayed a decreased ability to tolerate 
treadmill exercise and shortness of breath while walking.  
This was attributed to the veteran's morbid obesity and to 
some degree his coronary status, which the examiner noted was 
apt to deteriorate with the lack of exercise and increase in 
body weight.  

While there is some question as to whether the veteran's 
diabetes alone, without regard to his diabetes-related 
complications or nonservice connected conditions, requires 
regulation of activities, the Board will resolve all doubt in 
favor of the veteran and assign a 40 percent evaluation.  

An even higher rating is not warranted as the evidence fails 
to show episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a 
month visits to a diabetic care provider.  38 C.F.R. § 4.119.  
In light of the above, there is no basis for assignment of an 
evaluation in excess of 40 percent.  See Fenderson, 12 Vet. 
App. at 126. 

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected diabetes mellitus 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2006); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the veteran's diabetes mellitus has not required frequent 
inpatient care, nor has it by itself markedly interfered with 
employment.  The assigned 40 percent rating adequately 
compensates the veteran for the nature and extent of severity 
of his diabetes mellitus.  Therefore, in the absence of such 
factors, the Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  


ORDER

Entitlement to a 40 percent disabling for diabetes mellitus 
is granted, subject to the regulations applicable to the 
payment of monetary benefits.
.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


